Exhibit 10.6




AMENDMENT TO LEASE AGREEMENT




STATE OF MISSISSIPPI




COUNTY OF LAWRENCE




THE LEASE AGREEMENT dated August 2, 2007, between LAWRENCE COUNTY, MISSISSIPPI,
a political subdivision of the State of Mississippi, whose address is Post
Office Box 1160, Monticello, Mississippi 39654, telephone (601) 587-7351 therein
referred to as “County”; and EATware HOLDINGS, INC., a Nevada Corporation, whose
address is 3420 Ocean Park Blvd., Ste. 3000, Santa Monica, CA 90405, therein
referred to as “Company”, is hereby amended as follows:




Any and all places the name EATware HOLDINGS, INC., and/or “Company” appears in
the above referenced Lease Agreement the same is amended and changed to
PackItGreen, Inc. a Nevada Corporation, whose address 3420 Ocean Park Blvd.,
Ste. 3000. Santa Monica, CA 90405.




GIVEN under my hand and official seal of office, this the 30th day of April,
2008.




LAWRENCE COUNTY

BOARD OF SUPERVISORS




BY: /s/ Steve Garrett                           

          STEVE GARRETT, President




ATTEST




/s/ Kevin Rayborn

KEVIN RAYBORN, Clerk




PackItGreen, Inc.




BY: /s/ John C. Kelly, Jr.                    

          JOHN C. KELLY, JR. Director





--------------------------------------------------------------------------------

STATE OF MISSISSIPPI




COUNTY OF LAWRENCE




PERSONALLY appeared before me, the undersigned authority, in and for the said
County and State, within my jurisdiction, the within named, STEVE GARRETT and
KEVIN RAYBORN, who acknowledged that they are the President and Clerk,
respectively, of the Board of Supervisors of Lawrence County, Mississippi, and
that for and on behalf of the Board of Supervisors of Lawrence County,
Mississippi, and as its act and deed they executed the above and foregoing
instrument, after first having been duly authorized by said Board of Supervisors
to do so.




GIVEN under my hand and official seal of office, this the 30th day of April,
2008.










/s/ Tracy Carney     

NOTARY PUBLIC










SEAL




My Commission Expires: January 1, 2012








2




--------------------------------------------------------------------------------

STATE OF MS




COUNTY OF LAWRENCE




PERSONALLY appeared before me, the undersigned authority, in and for the said
County and State, within my jurisdiction, the within named, John C. Kelly, Jr.,
who acknowledged that he is the Director, of PackItGreen, Inc., a Nevada
Corporation, and that for and on behalf of PackItGreen, Inc., and as its act and
deed he executed the above and foregoing instrument, after first having been
duly authorized by said Corporation to do so.




GIVEN under my hand and official seal of office, this the 30th day of April,
2008.










/s/ Tracy Carney     

NOTARY PUBLIC










SEAL




My Commission Expires: 1-1-12











3


